      Case 3:20-cv-00024-CWR-FKB Document 43 Filed 03/01/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

ALEXANDRA JONES, JR.                                                                  PLAINTIFF

V.                                                        CAUSE NO. 3:20-CV-24-CWR-FKB

UNITED STATES OF AMERICA                                                         DEFENDANT

                                            ORDER

       Before the Court are the government’s motion to dismiss or, in the alternative, motion for

summary judgment; the Magistrate Judge’s Report and Recommendation (R&R) on that motion;

and the United States’ objection to the R&R.

       On review, the Court concludes that the United States’ objection is not well-taken and

should be denied. The R&R is, therefore, adopted as this Court’s own order, and the

government’s dispositive motion is granted in part and denied in part.

       This case shall be placed on the non-urgent trial calendar.

       SO ORDERED, this the 1st day of March, 2021.

                                               s/ Carlton W. Reeves
                                               UNITED STATES DISTRICT JUDGE
